Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Beall US Patent Publication 2011/0129640 who teaches forming a catalyst comprising inorganic powder (aluminosilicate or precursor), a second binder a sintering aid ([0116]). The catalyst can be made by extrusion ([0121]). The catalyst is made by a process comprising depositing a powder mixture layer comprising a binder powder, and at least one structural powder; contacting the powder mixture layer and an aqueous liquid to selectively activate the binder powder and form a green layer; repeating the depositing and the contacting sequence at least one time; and de-powdering and drying of the resulting green body. Beall does not teach two types of binders where one binder is selected from a colloidal silica, colloidal alumina, colloidal yttrium oxide or colloidal tin oxide and the second binder is clay or an inorganic thermohardening compound with a green structure catalyst, wherein the binders are between 10 wt%- 50 wt% for the monolith green structure.
Anderson US Patent Publication 2014/0065042 where there is at least one binder, thus implying two. The binder is chosen from cordierite, nitrides, carbides, borides, intermetallics, lithium aluminosilicate, a spinel, an optionally doped alumina, a silica source, titania, zirconia, titania-zirconia, zircon and mixtures of any two or more thereof ([0030]). The catalyst can be an extruded monolith structure. Anderson does not explicitly teach where one binder is selected from a colloidal silica, colloidal alumina, colloidal yttrium oxide or colloidal tin oxide and the second binder is clay or an inorganic thermohardening compound with a green structure catalyst, wherein the binders are between 10 wt%- 50 wt% for the monolith green structure.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772